Per Curiam.
—It is unnecessary to decide all the questions raised in this case, because we are satisfied that the law Was correctly laid down in the case of Allison v. Kirkland & alias, in this court. It then follows, that Mitchell acquired, no legal title to the land under the purchase made by him at the sheriff’s sale, because Hubbard himself had none. The latter purchased an improvement, which gave him only a right in preference to others, to obtain a legal title from the State, towards which he had advanced so far as to make an entry. But the legal title remained in the State at the time of entry, an equitable title alone subsisting in the defendant, and this we have held could not be sold by execution.
Wherefore, the bill must be dismissed.